 1 Adam M. Koss - 245465
   akoss@kossfirm.com
 2 Catherine E. Koss – 244857
   ckoss@kossfirm.com
 3 KOSS FIRM APC
   1600 S. Main Street, Suite 285
 4 Walnut Creek, CA 94596
   Telephone:    (925) 393-7875
 5 Facsimile:    (925) 393-7876

 6
     Attorneys for Plaintiff DONNA RAE KING
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10    GORDON KING and DONNA RAE KING,                 Case No. 2:19-CV-01916-JAM-CKD
11            Plaintiffs,
12    v.                                              STIPULATION TO SET ASIDE
                                                      DEFAULT JUDGMENT AND ORDER
13    PORTFOLIO PRESERVATION, LLC dba
      AEGIS SHIELD, AEGIS AMERICAN RISK
14    MANAGEMENT GROUP, LLC,
      KINGSLEY CHARLES, NMS INC., and
15    DOES 1 through 50, inclusive,
16            Defendants
17

18          The Parties, through their undersigned counsel of record, hereby AGREE and STIPULATE as

19 follows:

20          1.       WHEREAS, a default judgment was entered in favor or Plaintiffs GORDON KING and

21 DONNA RAE KING and against Defendant KINGSLEY CHARLES on April 27, 2021;

22          2.       WHEREAS, on May 24, 2021, Defendant KINGSLEY CHARLES, through counsel,

23 filed a motion for relief from that default judgment, pursuant to Federal Rule of Civil Procedure 55(c);

24          3.       WHEREAS, in the motion for relief from default, Defendant KINGSLEY CHARLES

25 declared that he never received service of the complaint or any default proceedings;

26          4.       WHEREAS, the Parties wish to avoid the unnecessary expense and time of litigating the

27 motion for relief from default; and

28

                                                      -1-
                            STIPULATION TO SET ASIDE DEFAULT JUDGMENT AND ORDER
 1          5.     WHEREAS, the undersigned counsel for Defendant KINGSLEY CHARLES has agreed

 2 to accept service of the Complaint and a request for waiver of service has been sent to counsel as of

 3 this date.

 4          THE PARTIES HEREBY STIPULATE AS FOLLOWS:

 5          1.     The Default Judgment against Defendant KINGSLEY CHARLES, entered April 27,

 6 2021, shall be lifted;

 7          2.     The motion for relief from default and for dismissal shall be taken off calendar as moot;

 8 and

 9          5.     Within 30 days of the date of entry of the filing of Defendant KINGLSEY CHARLES’

10 responsive pleading, the parties shall have a conference under Rule of Civil Procedure 26(f) and will

11 prepare and submit a joint status report.

12          DATED: June 28, 2021

13                                                       KOSS FIRM APC

14

15                                               By ______________/s Adam M. Koss __________
                                                    Adam M. Koss
16                                                  Attorney for Plaintiff DONNA RAE KING
17
            DATED: June 28, 2021
18
                                                         AKERMAN LLP
19

20
                                                 By ______________/s Joshua Mandell __________
21                                                  Joshua Mandell
                                                    Attorney for Defendant KINGSLEY CHARLES
22
     IT IS SO ORDERED
23

24

25   DATED: June 28, 2021                             /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
26
                                                      UNITED STATES DISTRICT COURT JUDGE
27

28

                                                      -2-
                            STIPULATION TO SET ASIDE DEFAULT JUDGMENT AND ORDER
